FILED
                             NOT FOR PUBLICATION                            NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DOUGLAS BURKEYBILE,                              No. 10-17432

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00187-LRH-
                                                 RAM
  v.

ZACH YOUNG; et al.,                              MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Douglas Burkeybile, a Nevada state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action challenging his criminal

conviction and sentence. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a claim, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and we

affirm in part, vacate in part, and remand.

      The district court properly dismissed the action because Burkeybile’s claims

are barred by Heck v. Humphrey, 512 U.S. 477 (1994). See Heck, 512 U.S. at 487

(“[W]hen a state prisoner seeks damages in a § 1983 suit, the district court must

consider whether a judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence; if it would, the complaint must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence has

already been invalidated.”). However, we vacate the judgment to the extent that

the court dismissed the action with prejudice, and remand for entry of dismissal

without prejudice. See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir.

1995) (per curiam) (dismissals under Heck are without prejudice).

      Burkeybile’s remaining contentions are unpersuasive.

      Burkeybile’s “Motion to Request Calendaring,” filed on December 10, 2010,

is denied as moot.

      Burkeybile shall bear his own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                              2                                10-17432